Citation Nr: 0600435	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  During the pendency of the veteran's appeal, 
his claim file was transferred to the RO in Montgomery, 
Alabama.

The veteran requested that he be afforded a VA Travel Board 
hearing at the time he submitted his substantive appeal in 
April 1999.  The RO scheduled the veteran for a hearing on 
December 6, 2005.  Notice of the hearing was provided in 
November 2005.  The Veterans Law Judge that was scheduled to 
hold the hearing made an annotation on the notice letter that 
the hearing was canceled at the veteran's request.  As the 
veteran has not submitted a request to have the hearing 
rescheduled, the Board finds that the request for a hearing 
is withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The issue of the veteran's incompetency originated with the 
submission of a statement from a VA psychiatrist dated in 
March 1997.  The psychiatrist said that the veteran had a 
history of mishandling his funds, to include using funds to 
purchase illegal drugs.  The psychiatrist said that the 
veteran had a diagnosis of schizophrenia and that the use of 
drugs exacerbated his mental illness problems.  This resulted 
in psychiatric hospitalization.  The physician added that the 
veteran used poor judgment in relationship to his funds and, 
based on past history, it was felt that the veteran was not 
competent to handle VA funds.

There were no VA clinical or hospital records to support the 
statement of the physician.

The RO issued a rating decision in June 1997 that made a 
proposed finding of incompetency.  The veteran was notified 
of the rating decision that same month.  

The veteran submitted a statement in June 1997.  He requested 
that he be scheduled for a competency examination.  He said 
that he felt that he needed someone to help him with managing 
his income.  At the time he requested that his brother-in-law 
be appointed as his fiduciary.

The RO determined that the veteran was not competent to 
handle disbursement of his funds by way of a rating decision 
dated in December 1997.  Notice of the rating action was 
provided that same month.

At the time of the December 1997 rating decision the veteran 
was service connected for residuals of thrombophlebitis of 
the left leg, residuals thrombophlebitis of the right leg, 
each rated as 30 percent disabling, and scar of the left arm, 
and appendectomy, each rated a noncompensable level.  The 
veteran was also in receipt of a total disability evaluation 
based on individual unemployability since August 1970.

Evidence of record also showed that the veteran had multiple 
VA hospitalizations involving treatment for a number of 
psychiatric diagnoses.  These included inadequate 
personality, drug withdrawal, paranoid personality, chronic 
alcohol abuse, bipolar disorder, mixed, schizophrenia and 
schizo-affective disorder, post-traumatic stress disorder 
(PTSD), schizophrenia, cocaine dependence, psychotic 
disorder, not otherwise specified, anti-social personality 
disorder, and depression with psychotic features.  The most 
recent discharge summary prior to the December 1997 rating 
action, dated in June 1993, listed PTSD as a secondary 
diagnosis that was treated during the period of 
hospitalization.

Associated with the claims file is a Report of Contact dated 
in March 1998.  The report noted that the veteran's brother-
in-law and sister advised that the veteran was currently in 
jail.  The VA contact reported that they had contacted the 
jail and learned that the veteran was charged with possession 
of illegal drugs and obtaining drugs by fraud.  

The veteran submitted a statement in May 1998.  He said that 
he was now out of jail and he supplied evidence from the 
Russell County Sheriff's department that showed his release 
from jail on April 2, 1998.  The veteran requested that his 
VA compensation be reinstated.

The veteran submitted two statements in July 1998.  The 
statements were contradictory in that the veteran requested 
that a specified individual be appointed as his fiduciary in 
one, while also expressing disagreement with the finding of 
incompetence in the second.  The veteran said that he had not 
been "rendered" incompetent by a medical doctor.  He asked 
that he be examined and his records reviewed.

VA field examinations in August 1998 and January 1999 did not 
find the veteran to be incapable of functioning but did note 
that he had problems in managing his money.  The August 1998 
examiner noted that the veteran was not in a good living 
arrangement and needed a better situation.  The January 1999 
examiner found the veteran in a new living arrangement and 
doing better.  He recommended a continuation of the current 
fiduciary but with a follow-up in one year.

The veteran was issued a statement of the case (SOC) in 
February 1999.  The SOC cited to the March 1997 statement 
from the VA physician, as well as the two VA field 
examination reports.  The RO also cited to notice of three 
hospital admissions for the veteran in 1998 as evidence to 
support a continuance of the finding of incompetence. 

The Board notes that there are notices of hospitalization in 
June, August, and November 1998 that all relate to 
psychiatric treatment.  However, since none of the records 
were obtained, there is no way of knowing the reason for 
hospitalization, other than the general statement that it was 
for PTSD or the veteran's status on discharge.  Those records 
must be obtained and associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Associated with the claims file is a VA discharge summary for 
a period of hospitalization from March 18, 1999, to March 22, 
1999.  The summary shows that the veteran was treated for 
PTSD with depression.  The dictating physician reported that 
the veteran's insight and judgment were fair.  He was to be 
followed as an outpatient.  The physician stated that the 
veteran was considered to be competent for VA purposes.

The veteran notified the RO in Atlanta, Georgia, that he had 
relocated to Houston, Texas, and asked that his claims file 
be transferred to Houston in July 2000.  Unfortunately, a 
request for a VA examination was sent to the VA medical 
center (VAMC) in Tuskegee, Alabama, in August 2000.  The 
veteran did not receive word of the examination.

A new examination was requested for the VAMC in Houston in 
October 2000.  However, there is a data sheet that says the 
examination was canceled because there was not enough 
information.  

The veteran returned to the Atlanta area.  A VA field 
examination was conducted in September 2001.  The field 
examiner opined that his contact with the veteran confirmed 
the need for the services of a fiduciary. 

The RO received notice from the Muscogee County Jail that the 
veteran was incarcerated in April 2002.  A VA field 
examination was conducted.  The examiner interviewed the 
veteran at the jail in April 2002.  The examiner noted that 
he had discussed the veteran's situation with a person 
familiar with the veteran.  She reported that he had a 
history of contracting with rent-to-own stores for items.  He 
would pawn the items to get money for drugs.  In this 
particular instance a store-owner came to the veteran's 
residence, with police, to repossess items rented by the 
veteran.  A hand gun was found in the veteran's trailer.  
This was a violation of his parole and he was arrested.  The 
VA examiner said that the veteran showed signs of unusual 
behaviors, and was very paranoid.  He said that the veteran 
was very confused about his finances.  The examiner noted 
that the veteran suffered from schizophrenia and had no money 
management skills.  He opined that the veteran remained 
incompetent for VA purposes.  A field examination was 
recommended for April 2003.

There is no evidence of record to show when the veteran was 
released from jail.

The veteran did submit a statement regarding an apportionment 
issue in September 2003.  He made no reference to being in 
jail and used his normal address on the form submitted.

The Montgomery RO requested that the veteran be scheduled for 
a VA examination in July 2004.  Evidence of record shows that 
the veteran failed to report for his scheduled examination in 
August 2004.

The RO issued a supplemental statement of the case (SSOC) in 
August 2004.  The SSOC continued the denial of the veteran's 
claim on the basis of his failure to report for the VA 
examination.  The SSOC did not discuss the evidence added to 
the record since the February 1999 SOC.  In particular, the 
SSOC did not address the March 1999 VA hospital summary that 
found that the veteran was deemed competent to handle VA 
funds.  

Finally, the veteran has not been provided with the notice 
required under the Veterans Claims Assistance Act of 2000 
(VCAA).  Under the VCAA, VA has an obligation to notify the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he is to provide and what part VA will attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA must also advise the veteran 
to submit evidence he has in his possession that is pertinent 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the record is incomplete and a fair 
adjudication of the veteran's claim cannot be undertaken at 
this time.  The last objective medical evidence of record is 
dated in March 1999, evidence that is in favor of the 
veteran's claim.  Further, the last field examination was 
completed in April 2002.  The veteran was incarcerated at the 
time and there is no evidence of record to show that he is no 
longer incarcerated.  

The case must be remanded for additional development, to 
include a VA examination that addresses all of the evidence 
of record.  A new field examination is also required as well 
as the notice required by the VCAA.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2004).  The veteran 
should be specifically told of the 
information or evidence he should submit 
and of the information or evidence that 
VA will obtain with respect to his claim 
regarding his competency to handle VA 
funds.  38 U.S.C.A. § 5103(a) (West 
2002).  Among other things, the veteran 
should be told to submit any pertinent 
evidence in his possession.

2.  The RO should contact the veteran and 
ask that he identify any source of 
psychiatric treatment since 1997.  The RO 
is on notice that there are outstanding 
VA records pertaining to the three 
admissions in 1998.  After securing the 
necessary release(s), the RO should 
obtain those records that have not been 
previously secured.

3.  The veteran should be afforded a VA 
field examination.

4.  The veteran should be scheduled for 
an examination to determine whether he is 
competent for VA purposes, as defined in 
38 C.F.R. § 3.353(a).  The claims file 
should be made available to and be 
reviewed by the examiner.  The examiner 
is specifically requested to provide an 
opinion as to whether the veteran has the 
mental capacity to manage his own funds, 
including disbursement of funds without 
limitations.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
that addresses all of the evidence added 
to the record, if any, and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

